       Case 1:18-cv-02689-JGK Document 68 Filed 03/29/19 Page 1 of 2
         Case 1:18-cv-02689-JGK Document 67-1 Filed 03/28/19 Page 1 of 2



 UNITED STATES DISTRICT COURT                                       USDC SONY
                                                                    DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK
                                                                    ELECTRONICALL y FILED
                                                                    DOC#                      'fl
 NATIONAL FAIR HOUSING ALLIANCE; FAIR
 HOUSING JUSTICE CENTER, INC.; HOUSING
                                                                    DA TE FILED: __    tJ/rlf1_~~" -
 OPPORTUNITIES PROJECT FOR
 EXCELLENCE, INC.; FAIR HOUSING                              Index No: I 8 Civ. 02689
 COUNCIL OF GREATER SAN ANTONIO,

                                  Plaintiffs,                 STIPULATION AND ORDER

          v.

  FACEBOOK, INC.,

                                  Defendant.




               WHEREAS, on February 6, 2019, this action was dismissed without prejudice to

the parties' restoring the action to the Court's calendar, provided the motion to restore the action

was made within 45 days of the date of the Court's order of dismissal;

               WHEREAS, Plaintiffs and Defendant, through their undersigned counsel,

stipulate and agree as follows:

               I.      This action is reopened and restored to the Court's calendar;

               2.      This action is hereby dismissed with prejudice, pursuant to the terms of

the Settlement Agreement attached hereto as Exhibit 1.

               3.      The Court shall retain jurisdiction over this action for the sole purpose of

enforcing compliance with the terms of the Settlement Agreement and Order.

               4.      A facsimile or scanned copy of this stipulation will be considered the same

as an original and may be filed with the court electronically or by facsimile transmission.


                               /signature page to follow]
   Case 1:18-cv-02689-JGK Document 68 Filed 03/29/19 Page 2 of 2
      Case 1:18-cv-02689-JGK Document 67-1 Filed 03/28/19 Page 2 of 2




Dated: March 19, 2019
        New York, :-.few York


t:\1ERY CELLI BRINCKERHOFF                     Mt:~GER, TOLLES & OLSO'.\' I.LP
& ABAL>Y LLP


By:
       Diane L. Houk
       Kathcnne Roscnfold
       David Berman
       Aflorneysj<,r Plmnti{fs                  Attorni~l'S jiw J),:f,:rulmu
       600 5th Avenue, 1oth Floor               560 :-.fission Street, 27'" Fl0or
       New York, New York 10020                 San Frnnc1sco. Caltfom1a 94 l 05
       (2 I 2) 763-5000                         (415) 512-4008




                                 ~.r;/~-
SO ORDERED:

Outed: l'vforci0,20l 9
                I                ~ O l l N Ci. KOH TL
                                   tinned Stares District Court Judge
